 


113 HRES 191 IH: Honoring Jacoby Dickens, the successful, community-oriented African-American financier and philanthropist in Chicago, Illinois.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 191 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Mr. Hastings of Florida submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Honoring Jacoby Dickens, the successful, community-oriented African-American financier and philanthropist in Chicago, Illinois. 
 
 
Whereas Jacoby Dickens has become a prominent representation of the American Dream through his remarkable growth from humble beginnings in Florida to renowned financier of Seaway Bank & Trust Co.; 
Whereas Dickens has distinguished himself as much for his philanthropic efforts as for his entrepreneurial successes, constantly investing into the African-American community; 
Whereas Jacoby D. Dickens was born in Panama City, Florida, on June 19, 1931, one of six children, in a low-income household and went on to complete his high school education at Wendell Phillips High School in the South Side of Chicago; 
Whereas Mr. Dickens began saving money while working as a building engineer and used his savings to invest in real estate; 
Whereas Mr. Dickens used the returns of his successful investments in real estate to invest in multiple bowling alleys across Chicago, and gained exposure as a financial up-and-comer; 
Whereas Mr. Dickens became chairman of Seaway Bank & Co. in 1983, just 4 years after joining their board; 
Whereas Seaway was one of very few banks willing to provide loans in tough neighborhoods in the South Side of Chicago, primarily due to the Mr. Dickens’ model of success; 
Whereas Mr. Dickens built a $500,000,000 organization while focusing on dedicating his services to African-Americans in lower income communities, at a time when many were unwilling to take such risks; 
Whereas countless businesses, families, and communities at large were impacted by Mr. Dickens’ trust in people; 
Whereas Mr. Dickens believed that people are equal and deserve the opportunity to better themselves; and 
Whereas Seaway & Co. was originally only one of few banks in Chicago owned by African-Americans, but is now one of the largest and most successful banks in the city: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors Jacoby Dickens, the successful, community-oriented African-American financier and philanthropist in Chicago, Illinois, for his dedication to increasing equity amongst lower income African-Americans; 
(2)joins Jacoby Dickens and other philanthropic entrepreneurs in promoting equal access to financial betterment for underprivileged communities; and  
(3)believes that the fruit of thoughtful risk taking is the backbone of success in the United States; and  
(4)encourages each individual’s pursuit of life, liberty, and happiness. 
 
